Citation Nr: 0305714	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
29, 2000 for the grant of service connection and compensation 
for tinnitus.

2.  Entitlement to an effective date earlier than November 
29, 2000 for the grant of service connection and compensation 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for PTSD.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  This case is before the Board of Veterans Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which, in pertinent part, granted service 
connection for PTSD, and rated the disorder 30 percent 
disabling from November 11, 2000, and granted service 
connection for tinnitus, and rated the disorder 10 percent 
disabling from November 11, 2000.  The veteran appealed both 
the ratings assigned and the effective dates of the grants of 
service connection.  

An August 2002 rating decision increased the rating for the 
veteran's service connected hearing loss from noncompensable 
to 10 percent.  The veteran's representative filed a notice 
of disagreement with that rating on his behalf.  In November 
2002, the RO issued a Statement of the Case (SOC) regarding 
that issue.  The veteran has not yet perfected the appeal by 
submitting a substantive appeal, and that issue is not before 
the Board at this time.  During the course of this appeal, 
the veteran has raised the issue of entitlement to a total 
rating based on individual unemployability.  As this issue 
has not been addressed by the RO, it is referred to the them 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
PTSD was received by the RO on November 11, 2000 (many years 
after service), and the RO granted service connection and 
compensation effective from that date.

2.  The veteran's initial claim for service connection for 
tinnitus was received by the RO on November 11, 2000 (many 
years after service), and the RO granted service connection 
and compensation effective from that date.

3.  Throughout the appeal period the veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; specifically he does not reduced reliability or 
productivity due to such symptoms as flattened affect, speech 
disturbances, panic attacks, inability to understand 
commands, memory impairment, etc..

4.  Throughout the appellate period, the veteran's tinnitus 
has been rated 10 percent disabling; it does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 11, 2000, for the 
award of service connection (and compensation) for PTSD, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110, (West 2002); 
38 C.F.R. § 3.400 (2002).  

2.  An effective date earlier than November 11, 2000, for the 
award of service connection  (and compensation) for tinnitus, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110, (West 
2002); 38 C.F.R. § 3.400 (2002).

3.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code 9411  (2002).

4.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.87 Diagnostic Code 6260 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

The veteran's attorney alleges (without any specificity) that 
the RO failed to comply with the VCAA in adjudicating these 
claims.  However, the Board finds that VA has fully complied 
with the mandates of the VCAA.  Well-groundedness is not an 
issue.  The appellant was provided a copy of the decision 
explaining why his claims for higher ratings and earlier 
effective dates were denied.  The veteran and his 
representative were advised of the applicable laws and 
regulations in a June 2001 rating decision, a May 2002 SOC, 
and through VA correspondence, including a May 2002 letter 
regarding the VCAA.  These communications clearly explained 
his rights and responsibilities and advised him what evidence 
was of record, and what type of evidence could substantiate 
his claims.  Furthermore, the SOC and the May 2002 letter 
specifically advised him of his and VA's respective 
responsibilities in the development of the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA arranged 
for recent VA examinations and the evidence of record is 
sufficient to address the issues at hand.  The only further 
notice or assistance VA could provide the appellant would be 
to provide him greater detail regarding the provisions and 
citations of the VCAA and implementing regulations.  Inasmuch 
as the veteran's attorney has indicated in his August 31, 
2002 dated correspondence that he is already familiar with 
those provisions, further notice would serve no useful 
purpose.
Effective Dates

The effective date for service connection and compensation 
based on an original claim (received beyond one year after 
service discharge), is the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran apparently believes that service connection for 
PTSD and tinnitus should be established from the time he left 
service in 1946.  However, the law is dispositive of these 
claims.  The effective date assigned by the RO for service 
connection and compensation for both of the disorders is 
November 11, 2000, the date VA received the veteran's claims.  
There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim, and an earlier 
effective date is not permitted under the controlling law and 
regulations cited above.  Accordingly, as a matter of law, 
the claims for earlier effective dates for service connection 
and compensation for PTSD and tinnitus must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to a rating in excess of 30 percent for PTSD

Factual Background

The earliest record of psychiatric symptom is in a May 2000 
report from a Vet Center where the veteran presented with 
symptoms including hyper-arousal, nightmares, survivor guilt, 
alienation, and sleep problems.  The diagnosis was PTSD, 
chronic and moderate.  The GAF score assigned was 52.

In November 2000, the veteran submitted an application for 
service connection for PTSD related to combat service during 
World War II.

The veteran presented for VA psychiatric examination in 
February 2001.  He reported complaints including: sleep 
problems, hypervigilance, increased startle response, 
flashbacks, chronic depression, crying spells, anger 
management problems, anxiety, panic attacks, shaky spells, 
chronic nervousness, and problems with memory and 
concentration.  It was noted that he had no suicidal 
ideation, paranoia, or hallucinations.  He had no previous 
psychiatric history or treatment.  He had worked for the U.S. 
Forest Service for 14 years before retiring in 1988.  He was 
75, had never been fired or quit a job, had a home and had 
been married 45 years, and had three children.  He had a 
hobby - carpentry, attended church, had friends and a social 
life, and was not a loner.  On mental status examination, it 
was noted that the veteran was nicely dressed and groomed, 
and that he was appropriate and cooperative.  His affect was 
appropriate and his mood was euthymic.  His speech was 
coherent and his thought process linear.  There was no 
evidence of psychosis, no loosening of associations, and no 
suicidal homicidal or paranoid ideation.  He was oriented in 
all spheres, and had good recent and remote memory and good 
recall.  Cognitive functions were grossly intact.  Insight 
and judgment were fair to good.  The diagnosis was PTSD, 
chronic.  The GAF score was 55.

On VA examination in August 2002, symptoms reported included: 
intrusive thoughts, nightmares about once a week, occasional 
flashbacks, persistent avoidance and numbing symptoms, some 
detachment and estrangement from others, persistent 
hyperarousal symptoms, insomnia, difficulties with memory or 
concentration, and exaggerated startle response.  He had no 
problems with irritability or angry outbursts, had never been 
suicidal or violent, and had never received any kind of 
psychiatric treatment.  The veteran was married to the same 
woman for 48 years, and they had three grown children.  He 
had retired from the U.S. Forest Service, where he worked as 
a forestry technician for 15 years.  Prior to that he worked 
in various jobs as a mechanic, carpenter, and miner.  He 
reported that he always enjoyed his work, had worked hard, 
and was a good employee.  He did not have difficulties 
getting along with bosses and co-workers.  He retired because 
of advancing age.  He indicated that he had a restricted 
social life and seldom left the house for social reasons, 
preferring to stay at home either alone or with his wife.  On 
mental status examination, he was appropriately dressed and 
groomed, pleasant and cooperative.  He was alert and 
oriented.  His speech was clear and his mood and affect were 
euthymic.  His thought process was linear, logical, and goal 
oriented.  His thought content was unremarkable, with no 
psychotic symptoms and no suicidal or homicidal ideation.  
His memory and concentration were grossly intact, as were his 
abstractive abilities, insight, and judgment.  In summary, 
the examiner indicated that the veteran had chronic and 
moderately severe PTSD.  He noted that in spite of his 
symptoms, the veteran managed to have a reasonably productive 
work life and was content with his family situation.  The 
diagnosis was PTSD, chronic and moderately severe.  The GAF 
score was noted to be approximately 60.  

Analysis 

The veteran maintains, in substance, that his impairment due 
to PTSD is more disabling than reflected by the current 30 
percent rating. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

The Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected PTSD.  
Inasmuch as this appeal is from a rating decision which 
granted service connection and assigned the initial rating 
for PTSD, the veteran may be entitled to a "staging" of 
ratings for separate periods of time based on facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that staged ratings are not appropriate since 
impairment due to the veteran's PTSD has not fluctuated 
significantly during the appellate period.

38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 governs 
ratings for PTSD, and provides, in pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events). . . 
. . .30


Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

The Board notes that the veteran has never been hospitalized 
for psychiatric problems, nor has he received medical 
treatment for his symptoms.  He has indicated that symptoms 
of PTSD have not interfered with his ability to work, and 
that he retired due to age.   When he was examined in 
February 2001 and August 2002, he had no inappropriate 
behavior, no panic attacks, and no problem with impulse 
control.  There was no impairment in thought process or 
communication.  He denied delusions, hallucinations, and 
suicidal or homicidal ideation.  He maintained normal hygiene 
and was alert and oriented.  No obsessive or ritualistic 
behavior was noted.  While the examiner did indicate that the 
veteran had complaints of various PTSD symptoms, none of the 
symptoms in the criteria for the next higher, 50 percent, 
rating were noted on mental status examination.  The veteran 
has maintained a stable family life, and while he reports 
limited social involvement, preferring to spend time at home, 
he has friends and a hobby, attends church, and "is not a 
loner.".  

The record provides no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short or long term memory, impaired judgment, 
impaired abstract thinking, or disturbances of motivation.  
The criteria for a 50 percent rating are neither met, nor 
approximated.  Consequently, a rating in excess of 30 percent 
is not warranted.

Entitlement to a rating in excess of 10 percent for tinnitus

According to 38 C.F.R. § 4.87a, Code 6260, recurrent tinnitus 
is rated 10 percent.  That is the only (and consequently the 
maximum) scheduler rating provided for that disability.  
Throughout the appeals period, the veteran reports persistent 
tinnitus, but the only way he can establish entitlement to a 
higher rating is on an extraschedular basis.  Referral for 
extraschedular consideration requires a finding that the case 
presents such an exceptional or unusual disability picture as 
to render impractical application of regular scheduler 
standards.  38 C.F.R. § 3.321.  Here, it is neither alleged 
nor shown that the disability picture presented by the 
veteran's service connected tinnitus is of such degree.  
While the veteran alleges that his tinnitus results in 
constant noise that is very irritating, he does not allege 
that it is to the degree that it would markedly interfere 
with employment (were he employed).  It has not required 
hospitalization, and does not appeared to have interfered 
with social activities beyond the norm for such disability.  
Accordingly, referral for extraschedular consideration is not 
indicated.  The preponderance of the evidence is against the 
claim, and thus the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 



ORDER

An effective date earlier than November 11, 2000, for the 
award of service connection (and compensation) for PTSD is 
denied.

An effective date earlier than November 11, 2000, for the 
award of service connection (and compensation) for tinnitus 
is denied.

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

